EXHIBIT 10.1

BASELINE OIL & GAS CORP.

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”) is effective as of June 19, 2008
(the “Option Grant Date”) by and between Baseline Oil & Gas Corp., a Nevada
corporation having its principal place of business at 411 North Sam Houston
Parkway East, Suite 300, Houston, Texas 77060 (the “Company”), and Thomas R.
Kaetzer, an individual residing in the State of Texas (the “Optionee”). The
Optionee and the Company hereby agree as follows:

1. Grant. The Company hereby grants to the Optionee an option (the “Option”) to
purchase up to an aggregate of 3,000,000 shares (the “Optioned Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), at an
exercise price (the “Exercise Price”) of $0.40 per Optioned Share.

2. Term. The Option granted hereby shall terminate no later than at the close of
business on June 19, 2013 (the “Termination Date”).

3. Exercisability. The Option shall vest and may be exercised in whole or in
part, from and after the Option Grant Date until the Termination Date.

4. Procedure for Exercise.

(a) Notice. The Optionee may exercise the Option at any time with respect to all
or any part of the Optioned Shares by giving the Secretary of the Company
written notice of intent to exercise. The notice of exercise shall specify the
number of Optioned Shares as to which the Option is to be exercised and the date
of exercise thereof, which date shall be at least five days after the giving of
such notice unless an earlier time shall have been mutually agreed upon.

(b) Payment of Exercise Price. Full payment (in U.S. Dollars) by the Optionee of
the Exercise Price for the Optioned Shares purchased shall be made on or before
the exercise date specified in the notice of exercise in cash, or, with the
prior written consent of the Board, in whole or in part through the surrender of
previously acquired shares of Common Stock (valued at their fair market value on
the exercise date). If the Optionee fails to pay for any of the Optioned Shares
specified in such notice or fails to accept delivery thereof, the Optionee’s
right to purchase such Optioned Shares may be terminated by the Company. The
date specified in the Optionee’s notice as the date of exercise shall be deemed
the date of exercise of the Option, provided that payment in full for the
Optioned Shares to be purchased upon such exercise shall have been received by
such date.

(c) Cashless Exercise. In addition to the method of payment set forth above,
provided that the Common Stock is either registered on a national securities
exchange or quoted on a national quotation system at the time of exercise,
Optionee shall have the right to exercise this Option in full or in part by
delivering written notice to the Company, and Optionee shall receive the number
of shares equal to the product of (x) the number of Optioned Shares as to which
this Option is being exercised, multiplied by (y) a fraction, the numerator of
which is the Market Price (defined below) of the Common Stock minus the Exercise
Price of the Optioned Shares and the denominator of which is the Market Price of
the Common Stock. As used in this Agreement, the phrase “Market Price” for any
given date shall be deemed to be the last reported sale price on the trading day
immediately preceding such date, or, in case no such reported sale takes place
on such day, the average of the last reported sale prices for the last three
(3) trading days immediately preceding such date on which reported sales did
take place, in either case as officially reported by the OTC Bulletin Board or
the principal securities exchange on which the Common Stock is listed or
admitted to trading if so listed and admitted.

 

1



--------------------------------------------------------------------------------

(d) Other Limitations on Exercise. The obligation of the Company to deliver
shares of Common Stock upon the exercise hereof shall be subject to the
condition that if at any time the Company’s Board of Directors shall determine
in its sole discretion that the listing, registration or qualification of the
Option or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
this Option or the issuance or purchase of stock hereunder, then this Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board of Directors.

5. Adjustment of and Changes in Stock of Company. If the Company at any time
after the Option Grant Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of shares of Common Stock obtainable upon exercise of this Option will be
proportionately increased. If the Company at any time after the Option Grant
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of shares issuable upon exercise of
this Option will be proportionately decreased. Any adjustment under this
Section 5 shall become effective at the close of business on the date the
subdivision or combination becomes effective.

6. Non-Transferability of Option. During the Optionee’s lifetime, this Option
shall be exercisable only by the Optionee or any guardian or legal
representative of the Optionee, and the Option shall not be transferable except,
in case of the death of the Optionee, by will or the laws of descent and
distribution, nor shall the Option be subject to attachment, execution or other
similar process. In the event of (a) any attempt by the Optionee to alienate,
assign, pledge, hypothecate or otherwise dispose of this Option, except as
provided for herein, or (b) the levy of any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
the Option by notice to the Optionee and it shall thereupon become null and
void.

7. Restrictions on Underlying Stock. The shares of Common Stock issuable upon
exercise of this Option may not be sold, pledged, hypothecated, transferred or
assigned in the absence of an effective registration statement for the
securities under the applicable federal and state securities laws or an opinion
of counsel satisfactory to the Company to the effect that such registration is
not required thereunder.

8. “Piggy-Back” Registration Rights. If at any time commencing on the first
anniversary of the date hereof and expiring five (5) years hereafter, the
Company proposes to register any of its securities under the Securities Act of
1933 (other than in connection with an initial public offering or in connection
with a Form S-8 or any successor form as may be adopted by the Securities and
Exchange Commission), then the Company shall afford the Optionee the opportunity
to include for sale in such registration statement, shares of Common Stock
acquired by the Optionee upon the exercise of this Option; provided, however,
that if the Company’s underwriter shall advise the Company in writing that in
its opinion the number of shares to be included in such registration is too
large, then the Company will include only such number of Option Shares as such
underwriter shall so advise.

 

2



--------------------------------------------------------------------------------

9. Nonqualified Option. The Option granted hereby shall be treated as a
nonqualified stock option and not as an incentive stock option under the
Internal Revenue Code.

10. No Rights as Stockholder. Neither the Optionee nor any personal
representatives shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any shares of Common Stock
purchasable or issuable upon the exercise of this Option, in whole or in part,
prior to the date of exercise of this Option in accordance with the provisions
hereof, and then only to the extent of the shares of Common Stock so purchased
or issued.

11. Successors and Assigns. This Option shall not be assignable by the Optionee
without the prior consent of the Company, which shall not be unreasonably
withheld. This Option shall be binding upon the successors and assigns of the
Company, and shall be expressly assumed by any successor to the Company pursuant
to a merger in which the Company is not the surviving entity.

12. Miscellaneous. This Option and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This certificate is deemed to have been delivered in the State of Texas
and shall be construed and enforced in accordance with and governed by the laws
of such State. The headings in this Stock Option Agreement are for purposes of
reference only, and shall not limit or otherwise affect any of the terms hereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Optionee has hereunto set his hand as of
the Option Grant Date.

 

    BASELINE OIL & GAS CORP.

By:

 

/s/ Patrick H. McGarey

  Name:   Patrick H. McGarey   Title:   Chief Financial Officer  

/s/ Thomas R. Kaetzer

  Thomas R. Kaetzer

 

3